DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 11, 18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Phan et al. (US PAP 2020/0293876).
As per claims 1, 11, 20, Phan et al. teach an electronic apparatus comprising: 
a memory storing computer-readable instructions; and a processor which when executing the computer-readable instructions (paragraph 48) is configured to: 
obtain an original neural network model; compress the original neural network model according to a compression algorithm, to obtain a compressed neural network model (“receives a neural network that is pre-trained, compresses the neural network using an optimization model”; paragraphs 4, 21); 
acquire training data pairs for training the compressed neural network model, based on the original neural network model; train the compressed neural network model using the training data pairs, to obtain a compressed and trained neural network model (“re-trains the compressed neural network, and outputs the compressed and re-trained neural network”; paragraphs 4, 21);
claim 20 further discloses outputting the compressed and trained neural network model through the communicator (“A processor outputs the re-trained neural network.”; Abstract).

As per claims 10, 19, Phan et al. further disclose a communication interface,
wherein the processor when executing the computer-readable instructions is further configured to, based on a request being received from an external apparatus through the communication interface, transmit the compressed and trained neural network model to the external apparatus through the communication interface (“Server 110 can run a neural network, such as neural network 112, and store and/or send data, such as neural network data, training data, and/or a compression ratio. In an embodiment, server 110 sends data, such as neural network data, training data, and/or a compression ratio, to computing device 130. In some embodiments, server 110 may be a management server, a web server, or any other electronic device or computing system capable of receiving and sending data”; paragraph 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 9, 12 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (US PAP 2020/0293876) in view of Aslan et al. (US PAP 2017/032528).
As per claims 2, 12, Phan et al. do not specifically teach acquiring an objective function based on a specific output value of the original neural network model; acquiring an input value from the original neural network model based on the objective function; and acquiring the training data pairs comprising the input value and the specific output value.
Aslan et al. disclose generating an objective function that is to be used for jointly training a set of machine learning models. The objective function can include at least one term that is a function of: (i) a first output of a first machine learning model and (ii) a second output of a second machine learning model. The process can further include objective optimizing the objective function to train the first machine learning model and the second machine learning model in parallel (paragraph 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an objective function as taught by Aslan et al. in Phan et al., because that would help improve the technical field of machine learning by providing more flexibility in model training (paragraph 9).

As per claims 3, 13, Phan et al. in view of Aslan et al. further disclose the processor when executing the computer-readable instructions to acquire an output value of the original neural network model based on the input value; acquire an output value of the objective function by applying the output value of the original neural network model to the objective function; and acquire the input value based on whether the output value of the objective function satisfies a predetermined condition (“determining parameter values (e.g., values of weight parameters) for each model in the set of models provided at 602 that optimizes (e.g., minimizes) an objective function for joint training of the set of machine learning models.”; Aslan et al. paragraph 60).

As per claims 4, 14, Phan et al. in view of Aslan et al. further disclose the processor when executing the computer-readable instructions to acquire the training data pairs is further configured to, based on the output value of the objective function satisfying the predetermined condition, acquire the input value and the output value from the original neural network model as the training data pairs (“optimizing the objective function (e.g., by determining parameter values, such as weight parameter values, for the set of machine learning models that optimizes (e.g., minimizes) the objective function) to train the first machine learning model and the second machine learning model.”; Aslan et al.  paragraph 122).

As per claims 5, 15, Phan et al. in view of Aslan et al. further disclose the processor when executing the computer-readable instructions to acquire the training data pairs is further configured to: based on the output value of the objective function not satisfying the predetermined condition, change the input value to a changed input value; acquire the output value of the original neural network model (“unlabeled data, X.sub.unεcustom-character.sup.T.sup.u.sup.×d, can be used in the objective function (2) through a change to the input data as follows:”; Aslan et al.  paragraph 40) ; acquire the output value of the objective function by applying the output value of the original neural network model according to the changed input value to the objective function; and based on the output value of the objective function satisfying the predetermined condition, acquire the changed input value and the output value acquired from the original neural network model based on the changed input value as the training data pairs (“optimizing the objective function (e.g., by determining parameter values, such as weight parameter values, for the set of machine learning models that optimizes (e.g., minimizes) the objective function) to train the first machine learning model and the second machine learning model.”; Aslan et al.  paragraph 122).

As per claim 6, Phan et al. in view of Aslan et al. further disclose the predetermined condition comprises a condition of the output value of the objective function being a minimum value or a maximum value (“for the set of machine learning models that optimizes (e.g., minimizes) the objective function)”; Aslan et al. paragraph 122).

As per claims 7, 16, Phan et al. in view of Aslan et al. further disclose the processor when executing the computer-readable instructions to acquire the training data pairs is further configured to, based on whether the output value of the objective function based on each of a plurality of input values satisfies the predetermined condition, acquire input values corresponding to each of the plurality of input values (“determining parameter values (e.g., values of weight parameters) for each model in the set of models provided at 602 that optimizes (e.g., minimizes) an objective function for joint training of the set of machine learning models.”; Aslan et al. paragraph 60).

As per claims 8, 17, Phan et al. do not specifically teach acquiring a plurality of objective functions based on a plurality of specific output values of the original neural network model; acquiring an input value from the original neural network model based on each of the plurality of objective functions.
Aslan et al. disclose generating an objective function that is to be used for jointly training a set of machine learning models. The objective function can include at least one term that is a function of: (i) a first output of a first machine learning model and (ii) a second output of a second machine learning model. The process can further include objective optimizing the objective function to train the first machine learning model and the second machine learning model in parallel (paragraph 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an objective function as taught by Aslan et al. in Phan et al., because that would help improve the technical field of machine learning by providing more flexibility in model training (paragraph 9).

As per claims 9, 18, Phan et al. in view of Aslan et al. further disclose that the training data pairs comprise a first input value and a first output value of the original neural network model acquired based on the first input value, and wherein the processor when executing the computer-readable instructions to train the compressed neural network model is further configured to: acquire a second input value based on the first input value; acquire the second input value and different training data pairs comprising a second output value of the original neural network model acquired based on the second input value; and train the compressed neural network model based on the training data pairs and the different training data pairs (“unlabeled data, X.sub.unεcustom-character.sup.T.sup.u.sup.×d, can be used in the objective function (2) through a change to the input data as follows:… optimizing the objective function (e.g., by determining parameter values, such as weight parameter values, for the set of machine learning models that optimizes (e.g., minimizes) the objective function) to train the first machine learning model and the second machine learning model.”; paragraphs 40, 122). 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sinha et al teach Gradient adversarial training of neural networks.  Lao et al. teach natural language processing with an N-gram machine.  Ozonat et al. teach machine-learning based optimization of data.  Mandt et al. teach efficient encoding and decoding sequences using variational autoencoders.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658